Case: 21-50515     Document: 00516218132         Page: 1     Date Filed: 02/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 25, 2022
                                  No. 21-50515
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ricardo Hernandez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CR-505


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Ricardo Hernandez appeals his 27-month, within-guidelines range
   sentence for transporting illegal aliens for financial gain. He contends that
   the district court committed reversible plain error by applying an
   enhancement for intentionally or recklessly creating a substantial risk of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50515      Document: 00516218132           Page: 2     Date Filed: 02/25/2022




                                     No. 21-50515


   death or serious bodily injury to another person. See U.S.S.G. § 2L1.1(b)(6);
   United States v. Mudekunye, 646 F.3d 281, 289 (5th Cir. 2011). We agree.
          The operative facts—Hernandez’s carrying three passengers over his
   sport utility vehicle’s rated capacity, some of whom were stacked
   unrestrained in the nonpassenger area of the vehicle—do not, without more,
   suffice to show that the risk of harm to the aliens was “greater than that of an
   ordinary passenger not wearing a seatbelt in a moving vehicle.” United States
   v. Zuniga-Amezquita, 468 F.3d 886, 890 (5th Cir. 2006). The record does not
   reflect any aggravating factors, such as evidence that the aliens would have
   been unable to exit the vehicle quickly or were in greater danger in the event
   of an accident. See id. at 889; cf. United States v. Rodriguez, 630 F.3d 377, 379-
   83 (5th Cir. 2011). In the absence of aggravating factors, merely carrying
   unrestrained passengers in the cargo area of a sport utility vehicle does not
   justify a § 2L1.1(b)(6) enhancement. Rodriguez, 630 F.3d at 382.
          Accordingly, the district court erred by applying § 2L1.1(b)(6) to
   calculate Hernandez’s sentence. And in light of our published decisions in
   Rodriguez, Zuniga-Amezquita, and United States v. Solis-Garcia, 420 F.3d 511,
   512-16 (5th Cir. 2005), we conclude that the error was clear or obvious. See
   Puckett v. United States, 556 U.S. 129, 135 (2009). The error also affected
   Hernandez’s substantial rights. See id. It exposed him to a higher guidelines
   range, and the record is silent as to what the district court might have done
   had it considered the correct range, such that there is a reasonable probability
   of a different sentencing outcome absent the error. See Molina-Martinez v.
   United States, 578 U.S. 189, 198, 201 (2016).
          Finally, “[i]n the ordinary case . . . the failure to correct a plain
   Guidelines error that affects a defendant’s substantial rights will seriously
   affect the fairness, integrity, and public reputation of judicial proceedings.”
   Rosales-Mireles v. United States, 138 S. Ct. 1897, 1911 (2018). Here, the




                                           2
Case: 21-50515      Document: 00516218132           Page: 3   Date Filed: 02/25/2022




                                     No. 21-50515


   sentencing error was “clear and reasonably likely to have resulted in a longer
   prison sentence than necessary,” and the record reveals no “countervailing
   factors that otherwise further the fairness, integrity, or public reputation of
   judicial proceedings.” United States v. Urbina-Fuentes, 900 F.3d 687, 698
   (5th Cir. 2018) (internal quotation marks and citations omitted). Because
   there is nothing to suggest this is not the ordinary case, we will exercise our
   discretion to correct the error. See Puckett, 556 U.S. at 135.
          For the foregoing reasons, we VACATE and REMAND the case to
   the district court for resentencing.




                                          3